Citation Nr: 1420020	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left ear hearing loss.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.  He served in Saudi Arabia from January 17, 1991, to February 28, 1991, and thereafter was discharged from the Air Force reserves in September 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned at a March 2010 hearing at the Nashville RO.  This transcript has been associated with the claims file. 

In a February 2011 Board decision service connection for a psychiatric disorder was denied.  At that time, claims for service connection for left ear tinnitus, left ear hearing loss, a right shoulder disability, and a left knee disability were remanded for further development.  

Subsequently, a September 2013 rating decision granted service connection for tinnitus which was assigned an initial 10 percent disability evaluation, all effective September 18, 2006.  The Veteran has not expressed disagreement with either the initial rating assigned or the effective date.  The award of service connection is a full grant of the benefit sought and, so, that matter is moot and no longer before the Board.  Any initial disability compensation rating or effective date for the initial grant of service connection are separately appealable issues, requiring the initiation and perfection of an appeal as to that matter.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); see also Henderson v. West, 11 Vet. App. 245, 246 (1998) (per curiam).  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except a September 2012 Supplemental Statement of the Case (SSOC).  

In the February 2011 Board decision it was noted that there was additional evidence submitted, in the form of a VA psychiatric treatment record, received more than 90 days after the appeal has been certified and the records transferred, without offering good cause for why it was submitted outside the 90 day certification period.   See 38 C.F.R. § 20.1304(b)(1).  Thus, that evidence was referred to the RO for further adjudication.  However, as yet, there has been no readjudication of the claim for service connection for a psychiatric disorder.  This matter is again referred to the RO for readjudication of the claim for service connection for a psychiatric disorder.  38 C.F.R. § 19.9(b) (2013).  

The issues of service connection for a left ear hearing loss and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED. 


FINDINGS OF FACT

Although the Veteran had an acute right shoulder injury during active service, his current right shoulder disability is due to multiple postservice injuries.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This requires informing the Veteran of what is needed for claim substantiation, including the elements required in a claim for service connection, as well as how effective dates and disability ratings are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman, 19 Vet. App. 473 (2006); and 38 C.F.R. § 3.159(b).  All of this was done by letters of January 2007 as to the claim for service connection for right shoulder disability.  And all this was prior to the initial rating decisions denying those claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  It is not alleged that VA failed to comply with the notice requirements of the VCAA, and he has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage, including at an April 2009 hearing before a Decision Review Officer (DRO) and at a travel Board hearing before the undersigned.  Mayfield, 19 Vet. App. 103 (2005).  

Additionally, as to the claimed right shoulder disability, the Board finds that VA's duty to assist has been satisfied because the Veteran's service treatment records (STRs), private clinical records, and VA treatment records are contained in the record on appeal.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully identify and explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the issues on appeal were identified and the testimony at the hearings focused on the elements needed for claim substantiation.  Here, the Veteran experienced events or injuries during service with respect to each disability claimed herein and the evidence further shows that he currently has disability as to each such claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth as material issues at a hearing).  Following the hearing the Board remanded the case to help substantiate the claims, i.e., to obtain examinations with regard to whether current disabilities have a nexus to in-service events or injuries.  This complied with the service representative's request at the DRO hearing for an opinion as to whether pre-existing hearing loss in the left ear was aggravated during service (a similar request was made at the travel Board hearing, at page 21 of that transcript) and an opinion as to whether current right shoulder disability is due to in-service injury as opposed to postservice injury(ies), as well as to the etiology of current left knee disability.  Pages 15, 16, and 24 of the DRO hearing transcript.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The adequacy of the 2011 examination of the right shoulder and the medical opinion obtained following that examination have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The Veteran alleges, and has testified, that there exists evidence of his being rejected for reenlistment in October 1995 at Jacksonville, Florida, is proof of aggravation of the pre-existing left ear hearing loss and of continuity of symptomatology of left knee disability following injury of the left knee during active service.  However, it has not been alleged, and there was no testimony addressing, that he was rejected for such reenlistment because of right shoulder disability.  Thus, while such records are not on file at this time, the Board need not delay adjudication of the right shoulder claim.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for substantiation of the claimed right shoulder disability, the Board concludes that there has been full VCAA compliance.  

Background

On examination for enlistment in September 1985 no abnormality of the Veteran's right shoulder was found.  In an adjunct medical history questionnaire the Veteran did not report having or having a history of any relevant complaints.  

In March 1988 the Veteran injured his right shoulder playing volleyball.  While trying to spike the ball he pulled a muscle and now had pain on lifting the right arm.  On examination he had tenderness of the bursa.  The assessment was bursitis.  

In April 1988 the Veteran injured his right shoulder playing softball.  It was noted at that time that one month earlier he had injured his right shoulder playing volleyball but had recovered.  His recent reinjury occurred when he threw a softball and "felt it [right shoulder] rip."  He now had pain on abduction as well as internal and external rotation.  The assessment was a sprain versus a rotator cuff tear.  He was given a sling.  He was given a profile limiting his duties for 2 week for what was described as a right shoulder sprain.  

When the Veteran was seen later in April 1988 for a follow-up he had full range of motion of the right shoulder.  The assessment was a resolving sprain.  He was to avoid strenuous work for 2 weeks.  

In January 1989 it was noted that the Veteran had right shoulder pain from an injury 1 year earlier.  His April 1988 injury had been suspected to be a rotator cuff tear but since then he had not done well and had had decreased function of the right shoulder.  On examination he had pain in the rotator cuff area on range of motion testing.  The assessment was a rotator cuff problem versus impingement syndrome.  He was to have an orthopedic consultation.  When seen at an orthopedic clinic it was noted that he now had right shoulder pain on overhead activity.  On examination he had pain on right shoulder abduction as well as internal and external rotation.  The assessment was a probable impingement syndrome.  He was given an injection of Kenalog to decrease his symptoms.  

In an August 1989 dental patient medical history form it was reported that the Veteran had had a shoulder injury.  

The service records include a History of Occupational Exposure to Ionizing Radiation.  This shows that while stationed at Elgin Air Force Base from April to December in 1989 he received 0.0 rems of skin (soft) dose radiation and 0.0 rems of deep, gamma and X-ray, radiation, for a total of 0.0 rems.  

Private clinical records show that in March 2003 the Veteran was having right shoulder pain.  In June 2003 it was noted that he had a separate claim for workers compensation related to his right shoulder.  He had had right shoulder surgery in July 2003.  In September 2003, while driving, he was rear-ended and this caused aggravation of his left knee and right shoulder pain.  

A February 2004 private clinical record states that the Veteran reported that his shoulder problem was a worker's compensation case from a March 2003 injury but also stated that he was involved in a legal case concerning his shoulder which was due to a vehicular accident.  Also in that month it was reported that his history began with a work related right shoulder injury in March 2002 and when initially evaluated an MRI revealed findings consistent with impingement, and there was a question of a partial rotator cuff tear but arthroscopic surgery in July 2003 found no evidence of rotator cuff tearing.  

Private clinical records show that the Veteran had further right shoulder surgery in September 2006.  

In January 2007 Dr. McKay, an orthopedic surgeon, reported having treated the Veteran since about June 2003.  He was most recently treated for, in pertinent part, a tear of the right shoulder rotator cuff.  A repeat repair would probably be needed in the future.  It was the surgeon's understanding that these problems had developed during an altercation with some family members in January 2006.  

In July 2007 Dr. B. C. reported that he had treated the Veteran for several years.  He had had multiple injuries of the right shoulder and multiple surgical failures.  He also had multiple injuries of the left knee, and had left knee surgery.  He had had a 1988 right shoulder injury and since then had multiple re-injuries of the right shoulder, and left knee.  In 1999 he had been in an auto accident in which a truck rolled over and in which he injured his left knee and right shoulder.  He reinjured the right shoulder in 2003 at work, and in 2006 he was attacked by in-laws sustaining injuries of the right shoulder and left knee.  In January 2008 that physician reported that the Veteran had been exposed to Agent Orange and while in Operation Desert Storm he was exposed to toxins.  During service he had hearing impairment due to a combination of possible toxins and excessively loud explosions.  As a result of these multiple difficulties, the Veteran had (in pertinent part) arthritis.  That physician further stated that he felt that "in addition to his toxin exposure being a precursor to these multiple medical problems, it is also a precursor to his multiple joint/tendon failures."  Also, the Veteran had a history of radiation exposure.  

On VA examination of the Veteran's right shoulder in March 2011 his claim file, including STRs, private and VA records, was reviewed.  His past medical history was reported.  After a physical examination, the diagnoses were arthritis of the right shoulder and a history of impingement problems associated with such arthritis.  The examiner stated that although the Veteran had injured his right shoulder during service there was a substantial period of time when he did not require any treatment between 1989 and 2003.  In 2003 there was a documented injury of the right shoulder and he then had rotator cuff tear and impingement syndrome as a work related injury.  The examiner opined that it was more likely than not that this injury to the rotator cuff in 2003 was responsible for the Veteran's current shoulder condition.  This opinion was based on the history and physical examination, with a review of the medical records and the application of the examiner's medical training, clinical experience, and expertise.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Shoulder Disability

The Veteran's statements and testimony have focused upon injuries to his right shoulder during military service.  However, a private physician's statement raises the specter of current right shoulder disability being due to in-service exposure to herbicides, toxins, or radiation (or some combination thereof).  In this regard, it is neither shown nor contended that the Veteran served in Vietnam and, further, virtually all of his military service was after the Vietnam Conflict.  Correspondence from the Veteran has suggested the possibility while participating in Operation Desert Storm he may have handled equipment contaminated by herbicides.  Other than this sheer speculation there is virtually no evidence that he was exposed in any manner to herbicides or any other toxins during his military service, to include his participation in Operation Desert Storm.  Moreover, there is virtually no evidence that he has, nor has he contended that he has, any disease which is presumptively due to in-service herbicide exposure.  Similarly, as to his participation in Operation Desert Storm in Southwest Asia he does not have an undiagnosed or medically unexplained illness of the right shoulder.  Likewise, the physician merely reported that the Veteran had been exposed to radiation during service but in no way attempted to associate such exposure to any current disability of the right shoulder.  Moreover, the service records show that the Veteran did not have any actual exposure to radiation.  See generally 38 U.S.C.A. §§ 1112(b), 1116, 1117 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(d) and (e), 3.317 (2013).  

Thus, the January 2008 statement of Dr. B. C., that the Veteran had arthritis, or joint or tendon failure, or both, due to in-service exposure to herbicides or toxins is not persuasive inasmuch as no such exposure has been verified and no rationale was offered.  Rather, that physician's statement is merely conclusory in nature, offers nothing more that bald speculation, and provides no medical or scientific facts or logical argument in reaching a conclusion.  Also, it must be noted that no medical literature or other medical or scientific sources were cited in support of the physician's conclusion.    

The Board acknowledges that the Veteran had injury of the right shoulder and was treated for such during military service.  The Veteran asserts that his postservice injuries of the right shoulder were no more than re-injuries that only aggravated or worsened his current right shoulder disability which is actually of service origin.  

This matter was addressed at the time of the March 2011 VA examination.  That examination was specifically for the purpose of addressing the etiology of the Veteran's current right shoulder disability.  After reviewing the entire claim files, the examiner opined that the Veteran's current right shoulder disability was more likely than not due to postservice injuries and not to in-service injuries.  While a July 2007 private treatment record reflects an opinion that the right shoulder disability stems from in-service injuries, despite the postservice shoulder injuries, that opinion offers no rationale.  Also, the July 2007 private opinion was not based upon a review of the entire evidence available to the 2011 VA examiner.  In contrast, the 2011 VA examiner clearly felt that the lapse of time without symptoms following military service was a matter of significance.  Moreover, having reviewed the entire claim files, that examiner was aware, even though it was not stated, that immediately following the postservice injuries the Veteran did not relate having had right shoulder disability dating back to his military service, and this was at a time when he was seeking workers compensation, all of which diminishes the Veteran's credibility as to his continuously having had right shoulder pain since his military service.  

The Board must consider only independent medical evidence to support of findings rather than provide its' own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Contrasting the VA examiner's consideration of the time-line of events and having reviewed the entire record against the unexplained conclusion from a private medical source, the Board finds that the VA examiner's opinion must be given greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Accordingly, the preponderance of the evidence is against the claim for service connection for right shoulder disability and, so, there is no doubt to be resolved in his favor.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.  



REMAND

The claims for service connection for hearing loss of the left ear and for left knee disability require further development before being decided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Ear Hearing Loss

In a September 1985 medical prescreening form the Veteran reported not having ear trouble or loss of hearing, any painful or trick joint, impaired use of arms or legs.  

On examination for enlistment in September 1985 audiometric testing revealed hearing acuity in the Veteran in the left ear, in decibels, at the noted frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Left Ear
5
0
5
65
65

In February 1990 the Veteran had bilateral ear pain, greater in the left ear.  On examination his ear canals were red and mildly inflamed, with red ear wax and blood clots but the tympanic membranes were normal.  The assessment was bilateral otitis externa, for which he was prescribed antibiotics.  

On examination in May 1991 audiometric testing revealed hearing acuity, in decibels, at the noted frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Left Ear
0
0
15
65
70

The summary of defects and diagnoses reflects a diagnosis of unilateral high frequency hearing loss of the left ear which was "stable."  In an adjunct medical history questionnaire the Veteran reported having or having had a hearing loss and broken bones.  It was reported that he had had a high frequency hearing loss since enlistment in 1985 of unknown etiology which was "non progressive."  

A January 2007 Belton audiogram shows that the Veteran's hearing acuity in the left ear, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Left Ear
20
20
40
70
70

On VA audiology examination of the Veteran in April 2011 the Veteran's claim file and medical records were reviewed.  The Veteran reported having had preservice recreational noise exposure, including from target shooting and hunting.  His in-service history of noise exposure was also recounted.  He reported having a hearing loss in the left ear upon entrance into military service.  

Audiometric testing showed that the Veteran's hearing acuity in the left ear, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Left Ear
0
5
45
70
70

The Veteran's speech discrimination in the left ear was 84 percent.  The diagnosis was a moderate to severe high frequency sensorineural hearing loss in the left ear above 1500 Hz.  The examiner stated that tinnitus is a symptom of damage to the auditory system and could be present with or without hearing loss.  The service records showed that at service entrance the Veteran had a moderately severe high frequency sensorineural hearing loss in the left ear for the 500 to 6,000 Hz frequency range. In May 1991 a hearing examination showed a moderate severe high frequency sensorineural hearing loss in the left ear for the 500 to 6,000 Hz frequency range.  There was no standard threshold shifts indicated when comparing the two audiograms, which implied that there were no changes in hearing despite military noise exposure.  The Veteran's history was positive for civilian occupational (truck driving) and recreational (target shooting/hunting) noise exposure. Based on this evidence, the examiner's professional opinion was that the Veteran's left ear hearing loss was less likely as not permanently aggravated by military noise exposure.  

Left Knee

In December 1986 the Veteran complained of having injured his left knee, when he fell down some stairs.  On examination the patellar ligament was tender.  The assessment was a strain of the patellar ligament of the left knee.  He was given an elastic wrap and was to apply ice, and return to the clinic in 3 to 5 days if there was no improvement.  In November 1987 he had an inversion injury of his left ankle playing basketball and the assessment was an ankle sprain, but there were no complaints relative to his left knee.  Also in November 1987 he was seen for persistent pain of the left ankle and left knee.  On examination his left knee was not swollen and it was stable with full range of motion.  The assessments were sprains of the left ankle and left knee.  An X-ray of the left knee revealed no significant abnormality.  In December 1987 the profile was extended for another 2 weeks.  

In April 1990 the Veteran fell off of the framework of a tent, landing in his left foot and patella, causing pain.  On examination there was tenderness of the patella.  X-rays revealed no fracture, dislocation or significant fluid collection in the left knee and no soft tissue abnormalities or degenerative changes.  The radiological impression was that the left knee was normal.  He was given a profile limiting his duties for 2 weeks due to injury of the left foot.  He was followed up later in April 1990 and again in November 1990 for left ankle pain.  

When seen later in April 1990 the Veteran reported still having soreness mainly in the medial aspect of the left knee.  On examination there was tenderness of the medial aspect of the left knee.  The impression was a medial collateral ligament strain and a patellar tendon strain.  

In February 1992 the Veteran reported having injured his left knee playing basketball.  On examination he had tenderness and mild edema of the patellar tendon, and pain at the patellar tendon.  The collateral ligaments were intact and McMurray's sign was negative.  The assessment was a patellar tendon strain.  He was given analgesic medication and a profile limiting his duties for 5 days due to a patellar tendon strain.  When seen a week later for follow-up he still had persistent patellar pain, which had increased over the weekend.  On examination he had patellar tendon tenderness and pain on movement of the patella.  The collateral ligaments were intact.  The assessment was a patellar tendon strain.  He was to be given a left knee immobilizer.  A little more than one week later, he still had some pre-patellar pain on walking and climbing stairs.  It was reported that X-rays of the left knee had been negative.  On examination he had patellar tendon tenderness but no joint instability.  The assessment was a patellar tendon strain, for which he was given Indocin.  

Private clinical records show that a March 2003 clinical record noted that the Veteran had had left knee pain since a March 2003 work injury but he had had prior problems with the knee, including a left knee arthroscopy in 1999 which revealed no significant abnormalities.  He had gotten better after that arthroscopy and had been doing fairly well until the recent (2003) left knee injury.  In September 2003, while driving, he was rear-ended and this caused aggravation of his left knee pain.  

A private clinical record in March 2004 noted that about one month earlier the Veteran had had left knee arthroscopy with lateral retinacular release.  

In July 2007 Dr. B. C. reported that he had treated the Veteran for several years.  He also had multiple injuries of the left knee, and had left knee surgery.   In 1999 he had been in an auto accident in which a truck rolled over and in which he injured his left knee.  In 2006 he was attacked by in-laws sustaining injury of the left knee.  

On file is a copy of an e-mail to the Veteran from a service buddy confirming that the Veteran fell from the top of a tent framing and injured his left foot.  

On VA examination of the Veteran's left knee in March 2011 his claim file, including STRs, private and VA records, was reviewed.  His past medical history was reported.  After a physical examination, the diagnoses were internal derangement of the left knee, with abnormal patellar tracking, Baker's cyst, and osteoarthritis.  The examiner opined that it was more likely than not that the current left knee condition was less likely as not caused by or a result of the left knee injury while on active duty.  The rationale was that although the Veteran had had injuries of the left knee in 1986, 1990, and 1992 while on active duty, X-rays were negative and none of the injuries was serious.  The record was then silent until 1993, when he injured his left knee in a motor vehicle accident, and the record indicated that he had been treated for left knee complaints and had surgical procedures since then.  This opinion was based on the history and physical examination, with a review of the medical records and the application of the examiner's medical training, clinical experience, and expertise.  

Hearing Testimony

At the 2011 travel Board hearing the Veteran conceded that he had a hearing loss in the left ear at the time that he entered his active military service but he testified that he was nevertheless granted a waiver.  Page 13 of the transcript thereof.  The Veteran further testified that his audiograms during military service showed a decrease in hearing acuity in the left ear, at page 14, and his service representative requested a VA medical opinion addressing the question of whether there was aggravation of the pre-existing left ear hearing loss. Page 21.  Both of these matters were addressed in the April 2011 VA audiology evaluation.  

However, at the April 2009 hearing before a Decision Review Officer the Veteran testified that following his April 1992 discharge from active service in the Air Force (and after fulfilling his reserve obligation in 1993) he attempted to reenlist in October 1995 while in Jacksonville, Florida.  However, he was rejected for reenlistment.  At that time he was not given a waiver for his pre-existing hearing loss of the left ear and, also, because of his left knee disability (claimed as due to in-service injury) he could not squat.  Because of these problems he was not allowed to reenlist.  See pages 13 and 14, as well as page 24.  

The Veteran alleges, that the evidence of his being rejected for reenlistment is proof of aggravation of the pre-existing left ear hearing loss and of continuity of symptomatology of left knee disability following injury of the left knee during active service.  

A review of the claims folder shows that records relative to any attempt to reenlist in 1995 are not on file and it does not appear that any attempt has been made to obtain such records.  The Board acknowledges that there is evidence that the Veteran had an injury to, and surgery on, his left knee in 1993 prior to any attempt at reenlistment in1995.  Nevertheless, inasmuch as it is asserted that these records could substantiate the claims for service connection for left ear hearing loss and for left knee disability, the appropriate steps should be taken to obtain as much information from the Veteran as possible concerning this matter.  Then, if possible, the appropriate steps should be taken to locate and obtain such records.  If such records can be obtained, addendums to the VA medical opinions in 2011 should be obtained, which considers such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much information as possible concerning his attempt at reenlistment in October 1995 at Jacksonville, Florida.  

Also, request that he submit all records in his possession relative to such attempt at reenlistment.  

2.  Then, based on his response, take the appropriate steps to locate and obtain all records concerning any attempt by the Veteran to reenlist in October 1995 at Jacksonville, Florida.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the appellant and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

When requesting records in the custody of a Federal department or agency all reasonable efforts must be made until it is clear that either such records do not, or no longer, exist or that further efforts to obtain such records would be futile.

3.  After the foregoing has been accomplished, or a reasonable period of time has expired in attempting to fulfill the foregoing, and only if medical or lay evidence is obtained concerning the Veteran's physical condition at the time of any attempt at reenlistment in October 1995, the appropriate steps should be taken to obtain addendums to the opinions obtain in March 2011 as to whether any current left knee disability is as likely as not of service origin and in April 2011 as to whether it is as likely as not that there was a permanent increase in the pre-existing left ear hearing loss during military service, to include as due to in-service exposure to loud noise or acoustic trauma.  

The medical personnel rendering the addendum are asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each addendum opinion or conclusion made.  

4.  After the above actions have been completed, readjudicate the claims on the merits.  If the claims remain denied, issue a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


